DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,170,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.

17/521,517
11,170,170 B2
1. A method for named entity linking from the output of speech-to-text systems by reducing names to common sound codes, the method comprising: performing phonetic hashing and disambiguation that normalize common sounds and cause similar sounds to generate a same output; checking for partial matches by including a creolizing and comparing disambiguation process; removing ending letters from longer names, thereby accounting for speech slurring that occurs with longer names; and performing multiple attempts to resolve non-exact matches using a hierarchical matching system, starting with a strict mechanism, and proceeding sequentially through less strict mechanisms, wherein the hierarchical matching system provides a high resistance to false positives.

2. The method of claim 1, further comprising initializing data by breaking multiple word names into separate parts.
3. The method of claim 1, further comprising normalizing text by removing spaces and making all text lowercase.
4. The method of claim 1, further comprising one or more of: removing silent consonants; normalizing consonants sounds; and removing vowels.

5. The method of claim 1, further comprising employing a partial match retrieval process.
6. The method of claim 1, wherein the removing ending letters from longer names comprises shortening an entity's creolized text by two characters if a creolized candidate text is longer than five characters.
7. The method of claim 1, further comprising employing a high level creolizing text process that provides a space prefix before a text entry for constant distinguishing of a start of a word in a modified text.
8. The method of claim 1, further comprising normalizing ‘x’ sounds.
9. The method of claim 1, further comprising normalizing ‘g’ sounds.
10. The method of claim 1, further comprising employing a cleanup process that includes removing placeholder symbols, removing all punctuation, and removing all vowels.
11. The method of claim 5, wherein the partial match retrieval process prioritizes unambiguous matches most highly, and treats matches according to a specific hierarchy with priority based on how much of the input text is consumed.
12. The method of claim 11, wherein priority of the specific hierarchy is as follows: creole partial match; first name partial match; creole first name partial match; and last name partial match.
13. A system for named entity linking from the output of speech-to-text systems by reducing names to common sound codes, the system comprising: one or more processors; and a memory device storing a set of instructions that when executed by the one or more processors, causes the one or more processors to: perform phonetic hashing and disambiguation that normalize common sounds and cause similar sounds to generate a same output; checking for partial matches by including a creolizing and comparing disambiguation process; remove ending letters from longer names, thereby accounting for speech slurring that occurs with longer names; and perform multiple attempts to resolve non-exact matches using a hierarchical matching system, starting with a strict mechanism, and proceeding sequentially through less strict mechanisms, wherein the hierarchical matching system provides a high resistance to false positives.
14. The system of claim 13, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to perform one or more of: removing silent consonants; normalizing consonants sounds; and removing vowels.

15. The system of claim 13, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to employ a partial match retrieval process.
16. The system of claim 13, wherein the remove ending letters from longer names comprises shortening an entity's creolized text by two characters if a creolized candidate text is longer than five characters.
17. The system of claim 13, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to normalize ‘x’ sounds.
18. The system of claim 13, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to normalize ‘g’ sounds.
19. The system of claim 13, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to employ a cleanup process that includes removing placeholder symbols, removing all punctuation, and removing all vowels.
20. The system of claim 15, wherein the partial match retrieval process prioritizes unambiguous matches most highly, and treats matches according to a specific hierarchy with priority based on how much of the input text is consumed.
21. The system of claim 20, wherein priority of the specific hierarchy is creole partial match, first name partial match, creole first name partial match, and last name partial match.
22. A system for identifying words or commands from audio information, the system comprising: one or more processors; and a memory device storing a set of instructions that, when executed by the one or more processors, causes the one or more processors to: perform phonetic hashing and disambiguation that normalize common sounds and cause similar sounds to generate a same output; checking for partial matches by including a creolizing and comparing disambiguation process; and remove ending letters from longer words, thereby accounting for speech slurring that occurs with longer words.
23. The system of claim 22, wherein the memory device stores a set of instructions that, when executed by the one or more processors, further causes the one or more processors to perform multiple attempts to resolve non-exact matches using a hierarchical matching system, starting with a strict mechanism, and proceeding sequentially through less strict mechanisms, wherein the hierarchical matching system provides a high resistance to false positives.
24. The system of claim 22, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to perform one or more of: removing silent consonants; normalizing consonants sounds; and removing vowels.

1. A method for named entity linking from the output of speech-to-text systems by reducing names to common sound codes, the method comprising: performing phonetic hashing and disambiguation that normalize common sounds and cause similar sounds to generate a same output; checking for partial matches by including a creolizing and comparing disambiguation process; removing silent consonants; normalizing consonants sounds; removing ending letters from longer names, thereby accounting for speech slurring that occurs with longer names; removing vowels; and performing multiple attempts to resolve non-exact matches using a hierarchical matching system, starting with a strict mechanism, and proceeding sequentially through less strict mechanisms, wherein the hierarchical matching system provides a high resistance to false positives.
2. The method of claim 1, further comprising initializing data by breaking multiple word names into separate parts.
3. The method of claim 1, further comprising normalizing text by removing spaces and making all text lowercase.



4. The method of claim 1, further comprising employing a partial match retrieval process.
5. The method of claim 1, wherein the removing ending letters from longer names comprises shortening an entity's creolized text by two characters if a creolized candidate text is longer than five characters.
6. The method of claim 1, further comprising employing a high level creolizing text process that provides a space prefix before a text entry for constant distinguishing of a start of a word in a modified text.
7. The method of claim 1, further comprising normalizing ‘x’ sounds.
8. The method of claim 1, further comprising normalizing ‘g’ sounds.
9. The method of claim 1, further comprising employing a cleanup process that includes removing placeholder symbols, removing all punctuation, and removing all vowels.
10. The method of claim 4, wherein the partial match retrieval process prioritizes unambiguous matches most highly, and treats matches according to a specific hierarchy with priority based on how much of the input text is consumed.
11. The method of claim 10, wherein priority of the specific hierarchy is as follows: creole partial match; first name partial match; creole first name partial match; and last name partial match.
12. A system for named entity linking from the output of speech-to-text systems by reducing names to common sound codes, the system comprising: one or more processors; and a memory device storing a set of instructions that when executed by the one or more processors, causes the one or more processors to: perform phonetic hashing and disambiguation that normalize common sounds and cause similar sounds to generate a same output; check for partial matches by including a creolizing and comparing disambiguation process; remove silent consonants; normalize consonants sounds; remove ending letters from longer names, thereby accounting for speech slurring that occurs with longer names; remove vowels; and perform multiple attempts to resolve non-exact matches using a hierarchical matching system, starting with a strict mechanism, and proceeding sequentially through less strict mechanisms, wherein the hierarchical matching system provides a high resistance to false positives.




13. The system of claim 12, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to employ a partial match retrieval process.
14. The system of claim 12, wherein the remove ending letters from longer names comprises shortening an entity's creolized text by two characters if a creolized candidate text is longer than five characters.
15. The system of claim 1, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to normalize ‘x’ sounds.
16. The system of claim 12, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to normalize ‘g’ sounds.
17. The system of claim 12, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to employ a cleanup process that includes removing placeholder symbols, removing all punctuation, and removing all vowels.
18. The system of claim 13, wherein the partial match retrieval process prioritizes unambiguous matches most highly, and treats matches according to a specific hierarchy with priority based on how much of the input text is consumed.
19. The system of claim 18, wherein priority of the specific hierarchy is creole partial match, first name partial match, creole first name partial match, and last name partial match.
20. A system for identifying words or commands from audio information, the system comprising: one or more processors; and a memory device storing a set of instructions that, when executed by the one or more processors, causes the one or more processors to: perform phonetic hashing and disambiguation that normalize common sounds and cause similar sounds to generate a same output; check for partial matches by including a creolizing and comparing disambiguation process; remove silent consonants; normalize consonants sounds; remove ending letters from longer words, thereby accounting for speech slurring that occurs with longer words; and remove vowels.
21. The system of claim 20, wherein the memory device stores a set of instructions that, when executed by the one or more processors, further causes the one or more processors to perform multiple attempts to resolve non-exact matches using a hierarchical matching system, starting with a strict mechanism, and proceeding sequentially through less strict mechanisms, wherein the hierarchical matching system provides a high resistance to false positives.



Allowable Subject Matter
Claims 1-24 are allowed.
The application is dependent upon allowed application 16/424,3333 and includes similar limitations to the parent. Claims 1, 13 and 22 include “check for partial matches by including a creolizing and comparing disambiguation process”. According to the specification “Creole or creolizing, as used herein, is a phonetic hashing technique. The creolizing16 process is designed to remove ambiguous sounds and spellings, as well as normalize output so that similar sounds will have the same output. This process is necessary for handling the vagaries of human pronunciation, whether from accents, slurring, enunciation, or other issues. The creolizing process is part of the 5 approximate string matching technique. As part of the creolizing process, if the creolized candidate text is longer than five characters at 920 in the phonetic hashing and named entity linking system and method 30, then the current entity's creolized text is shorted by two characters from that of creolized candidate text at 930. The creolized candidate is shortened by two characters as well at 940. This creolizing technique is used to account for the fact that for longer names, people tend to slur toward the end.” The Al-Shammari and Hildreth references do not teach a creolization process as described. A search was made and no art was found which teaches the creolizing and comparing disambiguation process as described. For these reasons independent claims are allowed as well as all the dependent claims. A new search was made and no art was fund which teaches the limitations.
Marath ‘149 teaches creating a contextual indexing layer for documents which has components which extract relationships and entities from documentation, however it is silent with regards to a creolizing and comparing disambiguation process as described. 
Knill teaches developing a speech processing system for low resource languages including Haitian Creole. However it does not teach the above described limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656